Citation Nr: 0808923	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-11 063	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This case was previously before the Board in March 2006, at 
which time the case was remanded to afford the veteran an 
opportunity to appear at a hearing before a Veterans Law 
Judge.  The veteran was scheduled for a Travel Board hearing 
in December 2007 and was notified by way of a letter dated in 
October 2007.  As discussed below the veteran submitted a 
notification to withdraw his appeal dated in November 2007 
and received by the Board in March 2008; therefore, the 
veteran's request for a hearing is considered withdrawn.

In a rating decision dated in September 2004 the RO granted 
service connection for post-traumatic stress disorder (PTSD) 
with an evaluation of 50 percent disabling.  The veteran 
filed a timely notice of disagreement with respect to the 
initial 50 percent disabling evaluation.  The veteran 
subsequently perfected his appeal by way of a VA Form 9, 
Substantive Appeal.  By a rating decision dated in June 2007, 
the RO increased the evaluation of the veteran's service-
connected PTSD to 100 percent disabling, effectuating a total 
grant of the benefit sought on appeal.  Therefore, this issue 
is no longer in appellate status.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1964 to August 1967.

2.  In March 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


